In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00321-CV
                             ________________________

                 NITA TOMLINSON, GEORGANNA BRIGGS AND
             CARRIE MONTGOMERY PROPERTIES, INC., APPELLANTS

                                           V.

            MIAMI BANCSHARES, INC., DAVID E. LOCKE, GREG ACKER,
              JOYCE L. CARTER AND SUSAN RHOADES, APPELLEES



                          On Appeal from the 99th District Court
                                  Lubbock County, Texas
            Trial Court No. 2013-507,803; Honorable William Sowder, Presiding


                                   September 19, 2014

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Nita Tomlinson, Georganna Briggs and Carrie Montgomery Properties, Inc., filed

a notice of appeal from the trial court’s Partial Summary Judgment in favor of Appellees,

Miami Bancshares, Inc., David E. Locke, Greg Acker, Joyce L. Carter and Susan

Rhoades.    The appellate record has yet to be filed.     Pending before this Court is

Appellees’ Motion to Dismiss Appeal for Lack of Jurisdiction. Appellants did not file a
response to the motion. For the reasons expressed herein, we grant the motion and

dismiss the appeal.


       An order issued without a conventional trial on the merits is final for purposes of

appeal if either it actually disposes of all claims and parties then before the court,

regardless of its language, or it states clearly and unequivocally that it is a final

judgment as to all claims and parties. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-

93 (Tex. 2001).        If a judgment does not dispose of a claim for attorney’s fees or

otherwise appear on its face to be final, it is not a final judgment for purposes of appeal.

McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2002).


       A copy of the trial court’s partial summary judgment provided with the notice of

appeal recites “IT IS FURTHER ORDERED, ADJUDGED and DECREED that

[Appellees] are entitled to recover judgment from and against [Appellants] for their

reasonable attorney’s fees and costs, in an amount to be determined upon further

hearing by this Court.”         The judgment continues this “Partial Summary Judgment

resolves all of the parties’ claims and counterclaims other than a determination of the

amount of the [Appellees’] award of attorney’s fees and costs.”


       Because the attorney’s fees claim has yet to be resolved, there is no final,

appealable judgment which is a prerequisite to invoking our jurisdiction when an

interlocutory appeal is not otherwise authorized.1              Consequently, we dismiss this

purported appeal for want of jurisdiction.


                                                       Per Curiam

       1
           See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2014).

                                                   2